Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	The specification discloses compounds 1-4 which are modified PNA compounds which comprise a CTG sequence. The specification exemplifies only these compounds. The instant claims are functionaly limited in that the claimed compounds posses certain capacities as measured in an assay. The claims do not provide for any particular structure for the claimed compounds that is linked to the properties required by the assays, for example.  The claims encompass a broad scope where the scope lacks adequate written description. The invention, for example is any PNA with a permeabilizing unit that would require the capacities recited in the claims. The specification as filed does not provide any description of PNA compounds other than compounds 1-4 which were tested empirically in the specification. One in the art would clearly not be appraised of the sequence/structure of other PNA compounds molecules based on the specification as filed. Any PNA compounds would clearly be required to be determined de novo where their sequence/structure would not be predictable or known to one in the art to possess the capacities recited in the claims. 
One in the art would not know, based on the specification as filed, what the structure/sequences of any other of PNAs embraced by the claims may be. One in the art would need to make that determination de novo since it is not readily apparent that any of these compounds were described in the instant specification, other than those noted above,  or were known in the prior art. One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed PNAs. 
 	The specification provides insufficient written description to support the genus encompassed by the claim.
	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	With the exception of compounds 1-4, the skilled artisan cannot envision the detailed chemical structure of the encompassed claimed compounds, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 91-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 122 of copending Application No. 17/232,001. Although the claims at issue are not identical, they are not patentably distinct from each other because the compound recited in claim 122 of the ‘001 application appears to anticipate the compounds claimed in the instant application. The compound of claim 122 meets all the structural requirements of the above claims. Since the functional recitations of the instant invention do not lend to any apparent structural differences of the instant compounds, the compound of claim 122 is assumed, without evidence to the contrary, to possess the capacities of the instantly claimed compounds. It is noted that the compound of claim 122 is an exemplified compound of both specifications which specifications are equivalent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is noted that 17/232,001 was mailed a notice of allowability 9/09/2022.

Claims 91-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-61 of copending Application No. 17/231,997. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim compounds with the same structures. Since the structures of both applications are equivalent, the capacities recited in the claims are assumed to be met in both applications, without evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 91-120 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 62-90 of copending Application No. 17/231,998. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim compounds with the same structures. Since the structures of both applications are equivalent, the capacities recited in the claims are assumed to be met in both applications, without evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 91-104 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 and 24-32 of copending Application No. 17/218,145. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim compounds with the same structures. Since the structures of both applications are equivalent, the capacities recited in the claims are assumed to be met in both applications, without evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (JACS Vol.125:6878-6879, 2003, cited by applicant), Lu, X. W. ((2010). Synthesis and properties of amino- and guanidino-peptoid peptide nucleic acids. Doctoral thesis, Nanyang Technological University, Singapore.) and Ly et al (US20200318195).
Zhou et al have taught efficient cellular uptake of guanidine based peptide nucleic acids. It has been taught that peptide nucleic acids (PNA) show exceptional thermal stability and protection from nucleases but are not readily taken up by mammalian cells. It has been taught that it was known in the art to use carrier peptides to facilitate PNA permeation into cells. Zhou et al have taught that the use of guanidium functional groups incorporated into PNAs effectively promote PNA uptake into mammalian cells. See the entire reference which is relied on and pertinent to the claimed invention.
Lu has taught the synthesis and properties of amino- and guanidin0-peptoid nucleic acids. It has been taught that cell penetrating peptides were known in the art for facilitating cellular uptake (See Table 1-1 and page 30, for example). It has been taught that PNAs are promising antisense drug candidates (see page 14 and Table 1-2, for example). It has been taught that it was known in the art to modify PNA backbones via the addition of amino acid side chains, including lysine, ornithine, and arginine, in the alpha carbon or gamma carbon to improve cellular uptake (see page 19 and 31 and Figure 2-1, for example).  At page 32 it has been taught that modification of the gamma nitrogen provides cell penetration properties similar to modifications of the alpha carbon and gamma carbon. At pages 88 and 105 and Tables 3-1, 3-3, 3-4, 3-5 and 3-6, for example, and the it has been taught the use of various methylene carbon lengths in the guanidino side chains and the effect on thermal stability of PNAs. Lu et al has therefore taught the benefit of modifications to the alpha carbon, gamma carbon and gamma nitrogen of PNAs and have taught how to test/screen for optimal modifications.
Considering the teachings of Lu and Zhou et al shows that it was known in the art to modify PNAs for optimal target binding and cell permeation properties, including the modifications recited in the instant claims. The above prior art, does not specifically teach targeting a repeat target such as CTG.
It was, however known to target such target sequences in the prior art. Ly et al have taught the targeting of polyQ targets via PNAs, including gamma PNAs, for the treatment of diseases such as Huntingtons disease. It has been taught that dosage determination is in the skill of the artisan. It has been taught various methods of administration of the PNA in treating Huntintons disease. See for example paragraphs 4, 5, 13, 37, 39, 40, 46, 47, 49, 65, 66, 76, 96, 97, and 104, for example.
The art above clearly teaches to utilize PNAs, including gamma PNAs for the treatment of polyQ diseases such as Huntington’s disease which target as repeating target sequence CTG, for example. One in the art would look to the teachings of Lu and Zhou et al to produce optimized PNA compounds for the treatment of Huntington’s disease via PNA antisense compounds.
While the prior art above does not teach the screening assays recited in the instant claims, the teachings of the prior art teach all of the structural limitations of the claims where, absent evidence to the contrary the examiner assumes the screening assay limitation would be met since the structural requirements of the claims have been met. The examiner asserts that the actual structures that might be imparted by the functional language of the claims can not be determined by the examiner as explained in the 112(a) rejection above.
The invention as a whole would therefore have been prima facie obvious to one in the art at the time the application was effectively filed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635